EX-99.1 For Additional Information, please contact CTSLink Customer Service Morgan Stanley Capital I Trust 2017-H1 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-H1 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24-25 Operating Advisor/Asset Representations Depositor Master Servicer Special Servicer Reviewer Morgan Stanley Capital I Inc. Midland Loan Services, a Division of PNC LNR Partners, LLC Trimont Real Estate Advisors, LLC Bank, National Association 3500 Lenox Road 1585 Broadway 10851 Mastin Street, Suite 300 1601 Washington Avenue Suite G1 New York, NY 10036 Overland Park, KS 66210 Suite 700 Atlanta, GA 30326 Miami Beach, FL 33139 Contact: General Information Number Contact: Heather Wagner Contact: www.lnrpartners.com Contact: Trustadvisor@trimontrea. Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number: This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Class CUSIP Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 61691JAQ7 1.954000% 34,500,000.00 34,500,000.00 453,467.56 56,177.50 0.00 0.00 509,645.06 34,046,532.44 30.01% A-2 61691JAR5 3.089000% 88,000,000.00 88,000,000.00 0.00 226,526.67 0.00 0.00 226,526.67 88,000,000.00 30.01% A-SB 61691JAS3 3.304000% 50,200,000.00 50,200,000.00 0.00 138,217.33 0.00 0.00 138,217.33 50,200,000.00 30.01% A-3 61691JAT1 3.153000% 41,900,000.00 41,900,000.00 0.00 110,092.25 0.00 0.00 110,092.25 41,900,000.00 30.01% A-4 61691JAU8 3.259000% 245,000,000.00 245,000,000.00 0.00 665,379.17 0.00 0.00 665,379.17 245,000,000.00 30.01% A-5 61691JAV6 3.530000% 303,306,000.00 303,306,000.00 0.00 892,225.15 0.00 0.00 892,225.15 303,306,000.00 30.01% A-S 61691JAY0 3.773000% 69,479,000.00 69,479,000.00 0.00 218,453.56 0.00 0.00 218,453.56 69,479,000.00 23.63% B 61691JAZ7 4.075000% 54,493,000.00 54,493,000.00 0.00 185,049.15 0.00 0.00 185,049.15 54,493,000.00 18.63% C 61691JBA1 4.281000% 51,769,000.00 51,769,000.00 0.00 184,685.91 0.00 0.00 184,685.91 51,769,000.00 13.88% D 61691JAC8 2.546000% 38,123,000.00 38,123,000.00 0.00 80,884.30 0.00 0.00 80,884.30 38,123,000.00 10.38% E-RR 61691JAF1 4.749754% 23,182,000.00 23,182,000.00 0.00 91,757.33 0.00 0.00 91,757.33 23,182,000.00 8.25% F-RR 61691JAH7 4.749754% 24,522,000.00 24,522,000.00 0.00 97,061.22 0.00 0.00 97,061.22 24,522,000.00 6.00% G-RR 61691JAK0 4.749754% 20,435,000.00 20,435,000.00 0.00 80,884.35 0.00 0.00 80,884.35 20,435,000.00 4.13% H-RR 61691JBC7 4.749754% 17,710,000.00 17,710,000.00 0.00 70,098.45 0.00 0.00 70,098.45 17,710,000.00 2.50% J-RR 61691JBE3 4.749754% 27,247,186.00 27,247,186.00 0.00 107,847.86 0.00 0.00 107,847.86 27,247,186.00 0.00% V 61691JAM6 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61691JAN4 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,089,866,186.01 1,089,866,186.00 453,467.56 3,205,340.20 0.00 0.00 3,658,807.76 1,089,412,718.44 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61691JAW4 1.464498% 762,906,000.00 762,906,000.00 931,061.80 0.00 931,061.80 762,452,532.44 X-B 61691JAX2 0.733467% 175,741,000.00 175,741,000.00 107,416.82 0.00 107,416.82 175,741,000.00 X-D 61691JAA2 2.203754% 38,123,000.00 38,123,000.00 70,011.43 0.00 70,011.43 38,123,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Fund Expenses Balance A-1 61691JAQ7 1,000.00000000 13.14398725 1.62833333 0.00000000 0.00000000 986.85601275 A-2 61691JAR5 1,000.00000000 0.00000000 2.57416670 0.00000000 0.00000000 1,000.00000000 A-SB 61691JAS3 1,000.00000000 0.00000000 2.75333327 0.00000000 0.00000000 1,000.00000000 A-3 61691JAT1 1,000.00000000 0.00000000 2.62750000 0.00000000 0.00000000 1,000.00000000 A-4 61691JAU8 1,000.00000000 0.00000000 2.71583335 0.00000000 0.00000000 1,000.00000000 A-5 61691JAV6 1,000.00000000 0.00000000 2.94166667 0.00000000 0.00000000 1,000.00000000 A-S 61691JAY0 1,000.00000000 0.00000000 3.14416673 0.00000000 0.00000000 1,000.00000000 B 61691JAZ7 1,000.00000000 0.00000000 3.39583341 0.00000000 0.00000000 1,000.00000000 C 61691JBA1 1,000.00000000 0.00000000 3.56750005 0.00000000 0.00000000 1,000.00000000 D 61691JAC8 1,000.00000000 0.00000000 2.12166671 0.00000000 0.00000000 1,000.00000000 E-RR 61691JAF1 1,000.00000000 0.00000000 3.95812829 0.00000000 0.00000000 1,000.00000000 F-RR 61691JAH7 1,000.00000000 0.00000000 3.95812821 0.00000000 0.00000000 1,000.00000000 G-RR 61691JAK0 1,000.00000000 0.00000000 3.95812821 0.00000000 0.00000000 1,000.00000000 H-RR 61691JBC7 1,000.00000000 0.00000000 3.95812818 0.00000000 0.00000000 1,000.00000000 J-RR 61691JBE3 1,000.00000000 0.00000000 3.95812837 0.00000000 0.00000000 1,000.00000000 V 61691JAM6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61691JAN4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 61691JAW4 1,000.00000000 1.22041483 0.00000000 999.40560494 X-B 61691JAX2 1,000.00000000 0.61122231 0.00000000 1,000.00000000 X-D 61691JAA2 1,000.00000000 1.83646172 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Principal Adjustments Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Balance Principal Balance Distribution Amount Total 1,089,866,186.13 1,089,866,186.13 453,467.56 0.00 0.00 0.00 1,089,412,718.47 1,089,412,718.47 453,467.56 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Class Accrual Accrual Certificate Prepayment Certificate Certificate Interest WAC CAP Interest Interest Distributable Dates Days Interest Interest Shortfall Interest Adjustment Shortfall Shortfall/(Excess) Distribution Certificate Interest A-1 06/01/2017 - 06/30/2017 30 56,177.50 0.00 56,177.50 0.00 0.00 0.00 56,177.50 0.00 A-2 06/01/2017 - 06/30/2017 30 226,526.67 0.00 226,526.67 0.00 0.00 0.00 226,526.67 0.00 A-SB 06/01/2017 - 06/30/2017 30 138,217.33 0.00 138,217.33 0.00 0.00 0.00 138,217.33 0.00 A-3 06/01/2017 - 06/30/2017 30 110,092.25 0.00 110,092.25 0.00 0.00 0.00 110,092.25 0.00 A-4 06/01/2017 - 06/30/2017 30 665,379.17 0.00 665,379.17 0.00 0.00 0.00 665,379.17 0.00 A-5 06/01/2017 - 06/30/2017 30 892,225.15 0.00 892,225.15 0.00 0.00 0.00 892,225.15 0.00 X-A 06/01/2017 - 06/30/2017 30 931,061.80 0.00 931,061.80 0.00 0.00 0.00 931,061.80 0.00 X-B 06/01/2017 - 06/30/2017 30 107,416.82 0.00 107,416.82 0.00 0.00 0.00 107,416.82 0.00 X-D 06/01/2017 - 06/30/2017 30 70,011.43 0.00 70,011.43 0.00 0.00 0.00 70,011.43 0.00 A-S 06/01/2017 - 06/30/2017 30 218,453.56 0.00 218,453.56 0.00 0.00 0.00 218,453.56 0.00 B 06/01/2017 - 06/30/2017 30 185,049.15 0.00 185,049.15 0.00 0.00 0.00 185,049.15 0.00 C 06/01/2017 - 06/30/2017 30 184,685.91 0.00 184,685.91 0.00 0.00 0.00 184,685.91 0.00 D 06/01/2017 - 06/30/2017 30 80,884.30 0.00 80,884.30 0.00 0.00 0.00 80,884.30 0.00 E-RR 06/01/2017 - 06/30/2017 30 91,757.33 0.00 91,757.33 0.00 0.00 0.00 91,757.33 0.00 F-RR 06/01/2017 - 06/30/2017 30 97,061.22 0.00 97,061.22 0.00 0.00 0.00 97,061.22 0.00 G-RR 06/01/2017 - 06/30/2017 30 80,884.35 0.00 80,884.35 0.00 0.00 0.00 80,884.35 0.00 H-RR 06/01/2017 - 06/30/2017 30 70,098.45 0.00 70,098.45 0.00 0.00 0.00 70,098.45 0.00 J-RR 06/01/2017 - 06/30/2017 30 107,847.86 0.00 107,847.86 0.00 0.00 0.00 107,847.86 0.00 V N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 4,313,830.25 0.00 4,313,830.25 0.00 0.00 0.00 4,313,830.25 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 4,767,297.81 Appraisal Reduction Amount Loan Appraisal Cumulative Date Appraisal Number Reduction ASER Reduction Amount Amount Effected None Total (1) The Available Distribution Amount includes any Prepayment Fees. Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Distributed Total Funds Collected Interest: Fees: Master Servicing Fee - Midland Loan Services 8,140.69 Scheduled Interest 4,329,300.82 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest reductions due to Nonrecoverability Determinations 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,630.98 Interest Adjustments 0.00 CREFC® Intellectual Property Royalty License Fee 454.11 Deferred Interest 0.00 Pari Passu Loan Primary Servicing Fee 317.42 ARD Interest 0.00 Operating Advisor Fee - Trimont Real Estate Advisors LLC 745.72 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Trimont Real Estate Advisors LLC 181.64 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Total Fees 15,470.56 Total Interest Collected 4,329,300.82 Additional Trust Fund Expenses: Reimbursement for Interest on Advances 0.00 Principal: ASER Amount 0.00 Scheduled Principal 453,467.56 Special Servicing Fee 0.00 Unscheduled Principal 0.00 Rating Agency Expenses 0.00 Principal Prepayments 0.00 Attorney Fees & Expenses 0.00 Collection of Principal after Maturity Date 0.00 Bankruptcy Expense 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Taxes Imposed on Trust Fund 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Curtailments 0.00 Workout Delayed Reimbursement Amounts 0.00 Negative Amortization 0.00 Other Expenses 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Total Principal Collected 453,467.56 Interest Reserve Deposit 0.00 Other: Payments to Certificateholders & Others: Prepayment Penalties/Yield Maintenance 0.00 Interest Distribution 4,313,830.25 Repayment Fees 0.00 Principal Distribution 453,467.56 Borrower Option Extension Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Excess Liquidation Proceeds 0.00 Borrower Option Extension Fees 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,767,297.81 Total Funds Collected 4,782,768.38 Total Funds Distributed 4,782,768.37 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) % of % of Property # of Scheduled Agg. WAM WAC Weighted State # of Scheduled Agg. WAM WAC Weighted Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Alaska 1 9,904,376.83 0.91 116 5.7300 1.810000 Industrial 5 58,172,638.65 5.34 117 4.8737 1.611262 Arizona 3 33,143,156.06 3.04 116 4.8696 1.309023 Lodging 13 202,781,925.42 18.61 90 5.3760 1.842256 California 7 104,269,112.33 9.57 116 4.7252 1.758015 Mixed Use 10 30,154,474.01 2.77 117 4.8321 1.358620 Colorado 4 67,450,786.20 6.19 78 5.0420 1.671591 Mobile Home Park 1 2,120,098.41 0.19 118 4.9200 1.510837 Delaware 10 38,054,878.56 3.49 117 4.4574 2.010958 Multi-Family 5 91,349,278.83 8.39 117 4.5187 1.929477 Florida 3 20,301,051.52 1.86 113 5.1490 1.520304 Office 22 409,415,335.45 37.58 113 4.6909 1.720017 Georgia 2 9,331,041.09 0.86 116 5.3493 1.870991 Other 13 55,814,245.53 5.12 117 3.8142 2.107016 Indiana 1 13,500,000.00 1.24 117 4.0000 2.700150 Retail 18 231,193,190.93 21.22 117 4.6495 1.681661 Louisiana 1 33,918,781.03 3.11 118 4.7500 1.568815 Self Storage 2 8,411,531.24 0.77 106 4.9865 1.404938 Maryland 2 8,731,263.20 0.80 118 5.0148 1.734810 Massachusetts 1 5,524,278.83 0.51 116 4.9180 1.351449 Totals 89 1,089,412,718.47 100.00 110 4.7667 1.753371 Michigan 6 48,602,017.46 4.46 117 4.8719 1.572451 Minnesota 1 351,806.17 0.03 117 3.7950 2.120000 Nevada 1 5,700,000.00 0.52 118 4.8700 1.530000 New Jersey 2 63,418,228.20 5.82 117 4.6751 2.150364 New York 11 223,300,000.00 20.50 118 4.6572 1.657848 Seasoning North Carolina 2 14,670,000.00 1.35 116 4.7600 1.348059 Ohio 2 23,972,638.65 2.20 117 5.0362 1.552408 Oregon 1 15,623,495.42 1.43 117 5.0600 1.850000 # of Scheduled % of WAM Weighted Pennsylvania 5 87,283,646.03 8.01 113 4.8537 1.617208 Seasoning Agg. WAC South Carolina 1 6,783,954.89 0.62 58 4.8100 2.231002 Loans Balance Bal. (2) Avg DSCR (3) Tennessee 1 9,900,000.00 0.91 119 4.3500 1.610298 Texas 8 130,321,225.31 11.96 98 4.6787 2.086535 12 months or less 58 1,066,708,375.13 97.92 110 4.7638 1.753647 Utah 2 20,901,585.90 1.92 117 4.0989 2.044647 13 months to 24 months 2 22,704,343.34 2.08 101 4.9003 1.740399 Vermont 1 6,778,990.72 0.62 117 5.5870 1.600000 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 Virginia 1 35,167,676.82 3.23 118 4.8600 1.280000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Washington 8 51,628,484.96 4.74 89 4.8997 1.795087 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Wisconsin 1 880,242.29 0.08 117 3.7950 2.120000 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 Totals 89 1,089,412,718.47 100.00 110 4.7667 1.753371 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM Weighted Anticipated Remaining # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 5,000,000 or less 5 17,344,921.57 1.59 106 5.0906 1.518629 59 months or less 4 89,698,214.26 8.23 57 5.3269 2.024188 5,000,001 to 10,000,000 22 159,198,816.83 14.61 115 4.9212 1.545343 60 months to 98 months 3 49,539,198.34 4.55 84 5.1457 1.664809 10,000,001 to 15,000,000 7 90,740,685.82 8.33 109 4.8143 2.003271 99 months to 108 months 2 49,243,971.08 4.52 106 5.0224 1.613198 15,000,001 to 20,000,000 8 144,959,336.69 13.31 115 5.0051 1.554960 109 months or greater 51 900,931,334.79 82.70 117 4.6761 1.738939 20,000,001 to 35,000,000 9 244,564,425.74 22.45 109 4.9034 1.638451 35,000,001 to 50,000,000 6 257,604,531.82 23.65 101 4.7942 1.914741 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 50,000,001 or greater 3 175,000,000.00 16.06 118 4.1400 1.923714 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 Note Rate Remaining Amortization Term (ARD and Balloon Loans) % of % of Note # of Scheduled Agg. WAM WAC Weighted Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Rate Loans Balance Bal. (2) Avg DSCR (3) Term Loans Balance Bal. (2) Avg DSCR (3) 4.0000% or less 2 68,500,000.00 6.29 117 3.8354 2.234336 Interest Only 15 432,089,855.00 39.66 108 4.5218 2.019588 4.0001% to 4.5000% 9 263,015,500.00 24.14 118 4.2983 2.050872 300 months or less 5 85,174,919.68 7.82 114 5.2518 1.726847 4.5001% to 5.0000% 26 402,263,526.05 36.92 115 4.7574 1.540036 301 months or greater 40 572,147,943.79 52.52 112 4.8793 1.556270 5.0001% or greater 23 355,633,692.42 32.64 98 5.3029 1.682013 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Agg. (2) WAC Avg DSCR (3) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Bal. 1.30 or less 6 102,195,329.05 9.38 116 4.9604 1.265123 1.31 to 1.40 8 77,541,760.82 7.12 115 4.8137 1.363290 Underwriter's Information 60 1,089,412,718.47 100.00 110 4.7667 1.753371 1.41 to 1.50 9 107,778,186.66 9.89 114 5.0680 1.457373 12 months or less 0 0.00 0.00 0 0.0000 0.000000 1.51 to 1.60 12 264,407,681.05 24.27 108 4.8448 1.569643 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.61 to 1.80 5 85,048,427.56 7.81 100 5.1515 1.675697 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 1.81 to 2.00 10 164,379,378.44 15.09 116 4.7061 1.919963 2.01 to 2.25 7 189,061,954.89 17.35 116 4.2298 2.110548 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 2.26 to 2.50 2 85,500,000.00 7.85 86 4.9127 2.449708 2.51 or greater 1 13,500,000.00 1.24 117 4.0000 2.700150 Totals 60 1,089,412,718.47 100.00 110 4.7667 1.753371 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312462 1 RT The Woodlands TX 221,270.83 0.00 4.085% N/A 6/1/27 N 65,000,000.00 65,000,000.00 7/1/17 30312466 2A1 OF New York NY 162,150.00 0.00 4.324% 5/6/27 5/6/32 N 45,000,000.00 45,000,000.00 7/6/17 30312468 2A3 OF New York NY 54,050.00 0.00 4.324% 5/6/27 5/6/32 N 15,000,000.00 15,000,000.00 7/6/17 30312470 3 98 Various Various 173,937.50 0.00 3.795% 4/6/27 4/6/28 N 55,000,000.00 55,000,000.00 7/6/17 30312475 4 OF Uniondale NY 208,541.67 0.00 4.550% N/A 6/1/27 N 55,000,000.00 55,000,000.00 7/1/17 30312476 5 OF New York NY 194,416.67 0.00 4.666% N/A 3/6/27 N 50,000,000.00 50,000,000.00 7/6/17 30312477 6 LO Austin TX 195,691.75 0.00 5.461% N/A 3/1/22 N 43,000,000.00 43,000,000.00 7/1/17 30312478 7 OF Secaucus NJ 154,335.21 0.00 4.358% N/A 4/6/27 N 42,500,000.00 42,500,000.00 7/11/17 30312479 8 OF Seattle WA 180,153.74 0.00 5.155% N/A 5/6/24 N 41,936,855.00 41,936,855.00 7/6/17 30312480 9A1 LO Denver CO 118,456.85 30,972.79 5.270% N/A 5/6/22 N 26,973,097.86 26,942,125.07 7/6/17 30312481 9A2 LO Denver CO 57,034.78 14,912.82 5.270% N/A 5/6/22 N 12,987,047.12 12,972,134.30 7/6/17 30312483 10 OF Norfolk VA 142,605.75 43,619.34 4.860% N/A 5/6/27 N 35,211,296.00 35,167,676.82 7/6/17 30312484 11 OF New Orleans LA 134,431.77 42,928.32 4.750% N/A 5/6/27 N 33,961,709.35 33,918,781.03 7/6/17 30312485 12 MF Riverside CA 135,850.00 0.00 4.940% N/A 2/6/27 N 33,000,000.00 33,000,000.00 7/6/17 30312486 13 OF Bala Cynwyd PA 133,587.10 39,537.08 5.080% N/A 7/5/26 N 31,556,008.15 31,516,471.08 7/5/17 30312488 14 MF Newark DE 104,605.88 0.00 4.266% N/A 5/6/27 N 29,425,000.00 29,425,000.00 7/6/17 30312489 15 RT Avondale AZ 97,101.84 40,895.81 4.730% N/A 3/1/27 N 24,634,716.17 24,593,820.36 7/1/17 30312491 16 RT Elverson PA 90,000.00 0.00 4.500% N/A 5/6/27 N 24,000,000.00 24,000,000.00 7/6/17 30312492 17 LO Tinton Falls NJ 92,863.41 28,406.42 5.320% N/A 4/6/27 N 20,946,634.63 20,918,228.20 7/6/17 30312493 18 LO Jamaica NY 93,200.62 0.00 5.523% N/A 5/6/27 N 20,250,000.00 20,250,000.00 7/6/17 30312495 19 RT New York NY 81,830.83 0.00 4.972% N/A 3/6/27 N 19,750,000.00 19,750,000.00 7/6/17 30312496 20 RT Grand Blanc MI 84,008.05 23,133.88 5.160% N/A 3/6/27 N 19,536,755.58 19,513,621.70 7/6/17 30312497 21 OF Thousand Oaks CA 71,839.69 0.00 4.450% N/A 4/6/27 N 19,372,500.00 19,372,500.00 7/6/17 30312498 22 MU New York NY 38,197.92 0.00 4.750% N/A 5/6/27 N 9,650,000.00 9,650,000.00 7/6/17 30312499 23 MU New York NY 34,239.58 0.00 4.750% N/A 5/6/27 N 8,650,000.00 8,650,000.00 7/6/17 30312500 24 IN Bridgeville PA 69,450.00 0.00 4.630% N/A 5/6/27 N 18,000,000.00 18,000,000.00 7/6/17 30312501 25 OF Highlands Ranch CO 72,682.75 0.00 4.920% N/A 1/5/26 N 17,727,500.00 17,727,500.00 7/5/17 30312502 26 IN Miamisburg OH 76,032.69 20,732.79 5.186% N/A 3/6/27 N 17,593,371.44 17,572,638.65 7/6/17 30312503 27 LO Various Various 83,210.36 26,671.85 5.730% N/A 3/6/27 N 17,426,252.78 17,399,580.92 7/6/17 30312504 28 LO Seaside OR 65,990.14 26,340.17 5.060% N/A 4/6/27 N 15,649,835.60 15,623,495.42 7/6/17 30312505 29 LO San Carlos CA 67,921.88 0.00 5.750% N/A 1/5/27 N 14,175,000.00 14,175,000.00 7/5/17 30312506 30 MF Fort Wayne IN 45,000.00 0.00 4.000% N/A 4/6/27 N 13,500,000.00 13,500,000.00 7/6/17 30312507 31 RT Fontana CA 47,960.68 0.00 4.490% N/A 5/1/27 N 12,818,000.00 12,818,000.00 7/6/17 30312508 32 OF Davie FL 49,161.94 13,069.21 5.226% N/A 5/6/27 N 11,288,620.73 11,275,551.52 7/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312509 33 OF West Hills CA 43,037.50 0.00 4.695% N/A 5/6/27 N 11,000,000.00 11,000,000.00 7/11/17 30312510 34 MF Chattanooga TN 35,887.50 0.00 4.350% N/A 6/6/27 N 9,900,000.00 9,900,000.00 7/6/17 30312511 35 RT Huntersville NC 35,915.83 0.00 4.700% N/A 5/6/27 N 9,170,000.00 9,170,000.00 7/6/17 30312512 36 RT Thorndale PA 40,186.67 9,668.39 5.480% N/A 6/1/27 N 8,800,000.00 8,790,331.61 7/1/17 30312513 37 IN Novi MI 37,192.50 0.00 5.130% N/A 4/6/27 N 8,700,000.00 8,700,000.00 7/6/17 30312514 38 Various Wilmington DE 36,793.60 10,496.51 5.110% N/A 12/5/26 N 8,640,375.10 8,629,878.56 7/5/17 30312515 39 IN West Valley City UT 29,012.50 0.00 4.642% N/A 4/6/27 N 7,500,000.00 7,500,000.00 7/6/17 30312516 40 LO Ocean City MD 32,548.64 8,672.35 5.220% N/A 5/6/27 N 7,482,446.56 7,473,774.21 7/5/17 30312517 41 RT Spring TX 29,139.17 0.00 4.790% N/A 4/6/27 N 7,300,000.00 7,300,000.00 7/6/17 30312518 42 RT Various MI 28,246.55 8,215.77 4.990% N/A 5/6/27 N 6,792,756.90 6,784,541.13 7/6/17 30312519 43 LO Rock Hill SC 27,226.39 8,491.97 4.810% N/A 5/6/22 N 6,792,446.86 6,783,954.89 7/6/17 30312520 44 LO Williston VT 31,596.24 7,385.41 5.587% N/A 4/6/27 N 6,786,376.13 6,778,990.72 7/6/17 30312521 45 RT Chandler AZ 28,894.56 7,271.85 5.387% N/A 4/6/27 N 6,436,509.15 6,429,237.29 7/6/17 30312522 46 MU Ocoee FL 25,760.00 0.00 4.830% N/A 5/6/27 N 6,400,000.00 6,400,000.00 7/6/17 30312523 47 IN Dublin OH 24,666.67 0.00 4.625% N/A 6/6/27 N 6,400,000.00 6,400,000.00 7/6/17 30312524 48 RT Ann Arbor MI 23,518.13 0.00 4.816% N/A 4/6/27 N 5,860,000.00 5,860,000.00 7/6/17 30312525 49 SS Colorado Springs CO 22,739.13 7,376.73 4.710% N/A 5/6/27 N 5,793,407.97 5,786,031.24 7/6/17 30312526 50 RT Las Vegas NV 23,132.50 0.00 4.870% N/A 5/6/27 N 5,700,000.00 5,700,000.00 7/6/17 30312527 51 MF Worcester MA 22,668.40 6,847.68 4.918% N/A 3/6/27 N 5,531,126.52 5,524,278.83 7/6/17 30312528 52 RT Nags Head NC 22,275.00 0.00 4.860% N/A 11/5/26 N 5,500,000.00 5,500,000.00 7/5/17 30312529 53 LO Grand Prairie TX 23,382.83 6,503.07 5.107% N/A 5/6/27 N 5,494,301.42 5,487,798.35 7/6/17 30312530 54 LO York PA 20,070.72 9,671.47 4.830% N/A 9/5/25 N 4,986,515.00 4,976,843.34 7/5/17 30312531 55 RT Plano TX 20,121.50 5,668.61 5.100% N/A 3/1/27 N 4,734,470.71 4,728,802.10 7/1/17 30312532 56 RT San Angelo TX 12,529.76 3,376.55 5.190% N/A 5/6/27 N 2,897,054.27 2,893,677.72 7/6/17 30312533 57 SS Ocala FL 12,243.58 0.00 5.596% N/A 4/6/24 N 2,625,500.00 2,625,500.00 7/6/17 30312534 58 MH Yuma AZ 8,703.07 2,600.72 4.920% N/A 5/6/27 N 2,122,699.13 2,120,098.41 7/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res Mod Loan Property Interest Principal Gross Repayment Maturity Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number ODCR Type (1) City State Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 4,329,300.82 453,467.56 1,089,866,186.13 1,089,412,718.47 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 30312462 1 Retail The Woodlands TX 65,000,000.00 0.00 0.00 30312466 2A1 Office New York NY 45,000,000.00 0.00 0.00 30312468 2A3 Office New York NY 15,000,000.00 0.00 0.00 30312470 3 Other Various Various 55,000,000.00 0.00 0.00 30312475 4 Office Uniondale NY 55,000,000.00 0.00 0.00 30312476 5 Office New York NY 50,000,000.00 0.00 0.00 30312477 6 Lodging Austin TX 43,000,000.00 0.00 0.00 30312478 7 Office Secaucus NJ 42,500,000.00 0.00 0.00 30312479 8 Office Seattle WA 41,936,855.00 0.00 0.00 30312480 9A1 Lodging Denver CO 26,942,125.07 0.00 0.00 30312481 9A2 Lodging Denver CO 12,972,134.30 0.00 0.00 30312483 10 Office Norfolk VA 35,167,676.82 0.00 0.00 30312484 11 Office New Orleans LA 33,918,781.03 0.00 0.00 30312485 12 Multi-Family Riverside CA 33,000,000.00 0.00 0.00 30312486 13 Office Bala Cynwyd PA 31,516,471.08 0.00 0.00 30312488 14 Multi-Family Newark DE 29,425,000.00 0.00 0.00 30312489 15 Retail Avondale AZ 24,593,820.36 0.00 0.00 30312491 16 Retail Elverson PA 24,000,000.00 0.00 0.00 30312492 17 Lodging Tinton Falls NJ 20,918,228.20 0.00 0.00 30312493 18 Lodging Jamaica NY 20,250,000.00 0.00 0.00 30312495 19 Retail New York NY 19,750,000.00 0.00 0.00 30312496 20 Retail Grand Blanc MI 19,513,621.70 0.00 0.00 30312497 21 Office Thousand Oaks CA 19,372,500.00 0.00 0.00 30312498 22 Mixed Use New York NY 9,650,000.00 0.00 0.00 30312499 23 Mixed Use New York NY 8,650,000.00 0.00 0.00 30312500 24 Industrial Bridgeville PA 18,000,000.00 0.00 0.00 30312501 25 Office Highlands Ranch CO 17,727,500.00 0.00 0.00 30312502 26 Industrial Miamisburg OH 17,572,638.65 0.00 0.00 30312503 27 Lodging Various Various 17,399,580.92 0.00 0.00 30312504 28 Lodging Seaside OR 15,623,495.42 0.00 0.00 30312505 29 Lodging San Carlos CA 14,175,000.00 0.00 0.00 30312506 30 Multi-Family Fort Wayne IN 13,500,000.00 0.00 0.00 30312507 31 Retail Fontana CA 12,818,000.00 0.00 0.00 30312508 32 Office Davie FL 11,275,551.52 0.00 0.00 30312509 33 Office West Hills CA 11,000,000.00 0.00 0.00 30312510 34 Multi-Family Chattanooga TN 9,900,000.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 30312511 35 Retail Huntersville NC 9,170,000.00 0.00 0.00 30312512 36 Retail Thorndale PA 8,790,331.61 0.00 0.00 30312513 37 Industrial Novi MI 8,700,000.00 0.00 0.00 30312514 38 Various Wilmington DE 8,629,878.56 0.00 0.00 30312515 39 Industrial West Valley City UT 7,500,000.00 0.00 0.00 30312516 40 Lodging Ocean City MD 7,473,774.21 0.00 0.00 30312517 41 Retail Spring TX 7,300,000.00 0.00 0.00 30312518 42 Retail Various MI 6,784,541.13 0.00 0.00 30312519 43 Lodging Rock Hill SC 6,783,954.89 0.00 0.00 30312520 44 Lodging Williston VT 6,778,990.72 0.00 0.00 30312521 45 Retail Chandler AZ 6,429,237.29 0.00 0.00 30312522 46 Mixed Use Ocoee FL 6,400,000.00 0.00 0.00 30312523 47 Industrial Dublin OH 6,400,000.00 0.00 0.00 30312524 48 Retail Ann Arbor MI 5,860,000.00 0.00 0.00 30312525 49 Self Storage Colorado Springs CO 5,786,031.24 0.00 0.00 30312526 50 Retail Las Vegas NV 5,700,000.00 0.00 0.00 30312527 51 Multi-Family Worcester MA 5,524,278.83 0.00 0.00 30312528 52 Retail Nags Head NC 5,500,000.00 0.00 0.00 30312529 53 Lodging Grand Prairie TX 5,487,798.35 0.00 0.00 30312530 54 Lodging York PA 4,976,843.34 0.00 0.00 30312531 55 Retail Plano TX 4,728,802.10 0.00 0.00 30312532 56 Retail San Angelo TX 2,893,677.72 0.00 0.00 30312533 57 Self Storage Ocala FL 2,625,500.00 0.00 0.00 30312534 58 Mobile Home Park Yuma AZ 2,120,098.41 0.00 0.00 Total 1,089,412,718.47 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.766655% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.749622% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Net Remaining Number Document Transfer Strategy Scheduled Property State Interest Actual Operating DSCR Note Maturity Amortization Cross-Reference Date Code (1) Balance Type (2) Rate Balance Income Date DSCR Date Date Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Document Strategy Inspection Phase 1 Date Appraisal Appraisal Other REO Number Cross-Reference Code (1) Date Date Value Property Revenue Comment from Special Servicer No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Current Period Interest Loan Group Current P&I Outstanding P&I Outstanding Servicing on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Loan Document Balance Balance Interest Rate Interest Rate Date Number Cross-Reference Modification Description No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Interest on Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Current Month Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
